F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 4 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ANDREW L. ROBERTS,

                Plaintiff-Appellant,

    v.                                                   No. 99-5033
                                                  (D.C. No. 97-CV-1117-K(J))
    CUSHING REGIONAL HOSPITAL,                           (N.D. Okla.)

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff appeals the district court’s grant of summary judgment to

defendant on plaintiff’s claim that he was discharged from his employment

because of a mental disability, in violation of the Americans With Disabilities Act

(ADA), 42 U.S.C. §§ 12101-12213.         1
                                             We review the district court’s grant of

summary judgment de novo, applying the same standards as the district court

under Fed. R. Civ. P. 56(c).       See Smith v. Midland Brake, Inc.   , 180 F.3d 1154,

1159 (10th Cir. 1999). Summary judgment is proper if no genuine issues of

material fact exist and the moving party is entitled to judgment as a matter of law.

See id. at 1159-60 .

       [W]here the nonmoving party will bear the burden of proof at trial on
       a dispositive issue that party must go beyond the pleadings and
       designate specific facts so as to make a showing sufficient to
       establish the existence of an element essential to that party’s case to
       survive summary judgment.

Sorensen v. University of Utah Hosp.         , 194 F.3d 1084, 1086 (10th Cir. 1999)

(alteration in original) (quotations omitted).

       The ADA prohibits employers from discriminating against individuals on

the basis of their disabilities.

       [T]o qualify for relief under the ADA, a plaintiff must establish
       (1) that he is a disabled person within the meaning of the ADA; (2)
       that he is qualified, that is, with or without reasonable


1
       The district court also entered summary judgment in favor of defendant on
plaintiff’s state law claim for intentional infliction of emotional distress, but
plaintiff does not appeal that ruling.

                                               -2-
       accommodation (which he must describe), he is able to perform the
       essential functions of the job; and (3) that the employer terminated
       him because of his disability.

White v. York Int’l Corp. , 45 F.3d 357, 360-61 (10th Cir. 1995). The district

court concluded that plaintiff’s claim failed on the first element because plaintiff

did not establish that his mental impairment substantially limited one or more

major life activities.    See 42 U.S.C. § 12102(2) (defining what constitutes a

disability under the ADA). The court further concluded that plaintiff’s claim

failed on the second element because plaintiff refused a reasonable

accommodation that was offered and otherwise refused to participate in the

interactive process of arriving at a reasonable accommodation.       See Smith , 180

F.3d at 1171-72, 1177 (describing parties’ respective obligations in the interactive

process and noting that once an employer offers a reasonable accommodation, its

duties are discharged);    Templeton v. Neodata Servs., Inc.   , 162 F.3d 617, 619

(10th Cir. 1998) (holding that employee may not recover under ADA if he refuses

to participate in interactive process of arriving at reasonable accommodation).

       We have carefully reviewed the parties’ briefs, the record on appeal, and

the pertinent law, and we find no reversible error in the district court’s ruling.




                                             -3-
Therefore, we AFFIRM the judgment of the district court for substantially the

reasons set forth in its order of January 11, 1999.



                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Senior Circuit Judge




                                          -4-